DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 ends in a comma.  It should end in a period.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  10 should read --the element in the form of a unit-shape-- for clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 13 essentially claims a block in a “digital form”.  However, there is no physical structural limitations placed on claim 13.  That is, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, lines 6-7 states “a projection” and “a recess”.  However, the terms already have antecedent basis in lines 3-4.  As such, claim 1, lines 6-7 should read --engagement of the at least one projection of one element in the recess of the other element--.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 claims “a plurality of the unit shapes”.  However, claim 1, from which claim 10 and thus claim 11 depends, claims “A construction element” (i.e. a singular element).  As such, claim 11 is outside the scope of [the preamble of] 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 claims “a plurality of integrally formed cubes”.  However, claim 1, from which claim 12 depends, claims “A construction element” (i.e. a singular element).  As such, claim 12 is outside the scope of [the preamble of] claim 1 as claim 1 is directed to a single toy construction element, and claim 12 is directed to a plurality of those elements.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of claim 14 are unclear for the following reasons.  It is unclear what claim 14 is “implementing” from claim 1.  That is, is the software making a CAD creation of the block used for creation by rapid prototyping, a digital representation of the block in a building program, etc.?  In addition, if it is a digital representation of the block used in a building program (i.e. a virtual environment), then claim 14 should be dependent on claim 13.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US Pat. No. 5,000,713).
Regarding claim 1, Cheng discloses a toy construction element (Fig. 1, item 1), the toy construction element comprising: a body with at least one projection extending therefrom (Fig. 1, proximate item 11) and at least one complementary-shaped recess formed therein (Fig. 1, proximate item 31 and col. 2, lines 1-4), the at least one projection and the at least one recess being formed with complementary locking formations configured such that when the element is assembled to an other further like element by engagement of a projection of one element in a recess of the other element (Fig. 2; proximate items 11 an 12; noting both blocks have locking features), the formations contact and pass over each other (Figs. 1 and 2, items 11 and item 31 and col. 1, line 62 to col. 2, lines 11; noting this is functionally possible given the structure), wherein the at least one recess is at least in part defined by a resilient component, the resilient component flexing to resist passage of the formations over one another to resist assembly and disassembly (Figs. 2, proximate items 11 and 12 and col. 1, line 62 to col. 2, line 
Regarding claim 2, Cheng discloses configured so that the resilient component is stressed as the formations pass over each other and at least substantially relieved of stress otherwise, the formations being positioned so that the resilient component is at least substantially relieved of stress when like elements are interconnected (Figs. 2, proximate items 11 and 12 and col. 1, line 62 to col. 2, line 11; noting the blocks are specifically made from “resilient material”; as such, this language is functionally possible given the structure).
Regarding claim 3, Cheng discloses that the formation of each projection is formed near a distal most point thereof (Fig. 1, item 11; noting the distal point on the projection) and the formation of each recess is formed near an outermost point thereof (Fig. 1, item 31; noting an outermost point on the recess).
Regarding claim 4, Cheng discloses that the formations are generally annular (Fig. 1, items 11 and 31; noting “annular” is defined by dictionary.com as “having the form of a ring”).
Regarding claim 5, Cheng discloses a toy construction element having a body with at least one projection extending therefrom (Fig. 1, items 11 and 12; the projection along an imaginary Z axis) and a plurality of complementary-shaped recesses formed therein (Fig. 1, item 1 and col. 2, lines 1-11; showing at least two recesses), the recesses extending along at least two different axes (Fig. 1, item 1; showing at least two recesses; along an imaginary X and Y axis) and being configured for receiving a corresponding projection from like elements so as to allow like construction elements to be interconnected in three dimensions (Fig. 2 and col. 1, line 62 to col. 2, line 11).
configured for interlocking engagement with like elements (Figs. 1 and 3 and col. 1, line 62 to col. 2, line 11).
	Regarding claim 7, Cheng discloses where the at least one projection and the plurality of recesses are formed with snap-fit interlocking features (Figs. 2, proximate items 11, 12, 31, and 32 and col. 1, line 62 to col. 2, line 11; noting the blocks are specifically made from “resilient material”; as such, this language is functionally possible given the structure).
Regarding claim 8, Cheng discloses that the snap-fit interlocking features include complementary locking formations formed on the at least one projection and the plurality of recesses, the formations configured to pass over each other as a projection of one element is received in a recess of another element when like elements are assembled, wherein each recess is at least in part defined by a resilient component, the component flexing to resist passage of the formations during assembly and disassembly (Figs. 2, proximate items 11, 12, 31, and 32 and col. 1, line 62 to col. 2, line 11; noting the blocks are specifically made from “resilient material”; as such, this language is functionally possible given the structure).
	Regarding claim 9, Cheng discloses configured so that the resilient component is stressed as the formations pass over each other and substantially relieved of stress otherwise, the formations being positioned so that the resilient component is substantially relieved of stress when like elements are interconnected (Figs. 2, proximate items 11, 12, 31, and 32 and col. 1, line 62 to col. 2, line 11; noting the blocks are specifically made from “resilient material”; as such, this language is functionally possible given the structure).
Regarding claim 10, Cheng discloses in the form of a unit-shape comprising one of a cuboid, a parallelepiped, a sphere, a prism, a cone, a cylinder or a torus (Fig. 1, item 1 and 
Regarding claim 11, Cheng discloses formed as an integration of a plurality of the unit-shapes (Figs. 2 and 3 and col. 2, lines 20-45; noting “only one unit 2” is used in the formation, so all of the other pieces are unit 1).
Regarding claim 12, Cheng discloses formed of a plurality of integrally formed cubes (Fig. 3 and col. 1, line 64; noting a “cubic”; also noting “integrally formed” is a mere product by process as per MPEP 2113), each external surface of the cubes having a projection or recess formed thereon (Figs. 2 and 3 and col. 1, line 62 to col. 2, line 45).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pat. No. 5,000,713) in view of Hansen et al. (herein “Hansen”; US Pat. No. 7,596,473 B2). 
represented in a digital form.  However, Cheng discloses a physical brick (Fig. 1). In addition, Hansen discloses a toy brick in digital form (col. 4, line 51 to col. 5, line 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheng to make the brick digital (aka virtual) because doing so would be use of a known technique (using a virtual environment for toy bricks) to improve a similar product (a toy brick) in the same way (using a virtual environment for toy bricks which provides alternative models based on the construction elements used – see Hansen: col. 2, lines 30-41).
Regarding claim 14, it is noted the Cheng does not specifically disclose implemented by computer software executed on a fixed, portable and/or hand-held computing device. However, Cheng discloses a physical brick (Fig. 1). In addition, Hansen discloses a toy brick implemented by computer software executed on a fixed, portable and/or hand-held computing device (col. 4, line 51 to col. 5, line 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cheng to make the brick digital (aka virtual) because doing so would be use of a known technique (using a virtual environment for toy bricks) to improve a similar product (a toy brick) in the same way (using a virtual environment for toy bricks which provides alternative models based on the construction elements used – see Hansen: col. 2, lines 30-41).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
7/6/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711